Citation Nr: 1112258	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  04-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a liver disorder, other than cirrhosis.

2.  Entitlement to service connection for a liver disorder, other than cirrhosis.

3.  Entitlement to service connection for liver cirrhosis.  

4.  Whether new and material evidence was received to reopen a claim of service connection for a kidney disability, to include chronic renal failure.

5.  Entitlement to service connection for a kidney disability, to include chronic renal failure.

6.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with retinopathy.

7.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity peripheral neuropathy.

8.  Entitlement to an initial evaluation in excess of 40 percent for left lower extremity peripheral neuropathy.

9.  Entitlement to an initial evaluation in excess of 30 percent for right upper extremity peripheral neuropathy.

10.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity peripheral neuropathy.

11.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990 and from January 1991 to September 1991.  He served in South Vietnam during the Vietnam War era, and, although he was recalled to active service during Operation Desert Storm, he did not serve in the Persian Gulf Theatre.   

This matter arises to the Board of Veterans' Appeals (Board) from November 2004 and April 2006-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2004-issued rating decision, in pertinent part, determined that no new and material evidence had been received to reopen claims for service connection for liver cirrhosis and for chronic renal failure and also denied an increased rating for diabetes mellitus, rated 40 percent.  The April 2006-issued rating decision granted an initial 40 percent rating for right lower extremity peripheral neuropathy, granted an initial 40 percent rating for left lower extremity peripheral neuropathy, granted an initial 30 percent rating for right upper extremity peripheral neuropathy, and granted an initial 20 percent rating for left upper extremity peripheral neuropathy.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in June 2008.  A copy of the transcript of that hearing is of record.  In December 2008, the Board adjudicated the issue of entitlement to an earlier effective date for service connection for diabetes mellitus.  Thus, that issue is no longer before the Board.  The Board then remanded all other issues.  In August 2010, VA's Appeals Management Center (hereinafter: AMC) granted service connection for coronary artery disease.  Thus, that issue will not be addressed.  

For clarity, the Board has recharacterized the liver-related service connection claims so that hepatitis B and its residuals can be adjudicated apart from liver cirrhosis.  

A January 2009 VA diabetes mellitus compensation examination report mentions that hypertension is related to the Veteran's diabetes.  Because service connection for diabetes mellitus was established, secondary service connection for hypertension is referred for appropriate action.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  

The Board also notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case includes a medical opinion to the effect that the Veteran's service-connected peripheral neuropathy would preclude gainful employment (see March 2010 VA peripheral neuropathy compensation examination report).  Thus, the record reasonably raises the question of entitlement to TDIU.  Moreover, although a 100 percent schedular rating is in effect, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has been granted.  Special monthly compensation under § 1114(s) has also been awarded; however, that does not preclude consideration of additional benefits that might flow from a TDIU rating.  Entitlement to TDIU has therefore been added as an issue on appeal to reflect the Board's jurisdiction over the matter.  

Service connection for liver cirrhosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 2001, the RO denied service connection for a liver disorder and a kidney disorder and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the May 2001 decision and it became final.

3.  Evidence received at the RO since the May 2001 rating decision raises a reasonable possibility of substantiating a claim for service connection for a liver disorder, including liver cirrhosis, and raises a reasonable possibility of substantiating a claim for service connection for a kidney disorder, including chronic renal failure.  

4.  The Veteran is a combat veteran.  

5.  The service treatment reports (STRs) note evidence of hepatitis B at the time of discharge from active military service.  

6.  The current liver-related diagnosis is hepatitis B with residual steatohepatitis.

7.  Competent medical evidence relates hepatitis B and residual steatohepatitis to the hepatitis B that occurred in active service.  

8.  Competent medical evidence attributes chronic kidney disease to service-connected diabetes mellitus.  

9.  Throughout the appeal period, diabetes mellitus with retinopathy has been manifested by a need for insulin, restricted diet and management of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring monthly visits to a diabetic care provider, plus complications (retinopathy) that would not be compensable if separately rated.  

10.  Not shown is a need for three hospitalizations per year for diabetes, weekly visits to a health-care provider for diabetes, progressive loss of weight and strength, or complications (retinopathy) that would be compensable if rated separately from diabetes.  

11.  During the initial rating period, right lower extremity peripheral neuropathy has been manifested by neurologic disturbances that cause severe incomplete paralysis; marked muscle atrophy is shown; complete paralysis of the limb is not shown.

12.  During the initial rating period, left lower extremity peripheral neuropathy has been manifested by neurologic disturbances that cause severe incomplete paralysis; marked muscle atrophy is shown; complete paralysis of the limb is not shown.

13.  During the initial rating period, right upper extremity peripheral neuropathy has been manifested by neurologic disturbances that cause severe incomplete paralysis; complete paralysis of the limb is not shown.

14.  During the initial rating period, left upper extremity peripheral neuropathy has been manifested by neurologic disturbances that cause severe incomplete paralysis; complete paralysis of the limb is not shown.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied service connection for a liver disorder and a kidney disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claims of entitlement to service connection for a liver disorder and a kidney disorder, including chronic renal failure, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Hepatitis B with residual steatohepatitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The requirements for service connection for chronic kidney disease, secondary to service-connected diabetes, are met.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

5.  The criteria for a 60 percent schedular rating for diabetes mellitus with retinopathy are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).  

6.  The criteria for an initial 60 percent schedular rating for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).  

7.  The criteria for an initial 60 percent schedular rating for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).  

8.  The criteria for an initial 50 percent schedular rating for right upper extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2010).  

9.  The criteria for an initial 40 percent schedular rating for left upper extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, an initial notice letter was sent to the claimant in October 2003.  This letter preceded the guidance set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In that case, the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Because a Dingess compliant notice letter was not sent until March 2006, a timing error has occurred.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

VA's duty to notify was satisfied after the initial decision by way of a letter sent to the claimant in January 2009 that addresses all notice elements.  Although the notice letter was not sent before the initial decision, this timing error is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the timing error.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has re-adjudicated the case by way of an SSOC issued in July 2010, after notice was provided.  For these reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claims.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private treatment reports.  A hearing was provided.   The claimant was afforded several VA medical examinations.  The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence 

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The application to reopen this service connection claim was received at the RO in September 2003.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court determined that new and material evidence was evidence that, when considered with the old evidence, would at least trigger the Secretary's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and Material Evidence for a Claimed Liver Disorder 

In pertinent part of a May 2001-issued rating decision, the RO denied service connection for liver problems.  The Veteran and his representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The evidence that is relevant to a claimed liver disorder that was considered in the May 2001 RO rating decision consists of STRs, VA examination reports, VA treatment records, and claims and statements of the Veteran, as discussed below.

A September 1991 separation examination report reflects that the Veteran had a current hepatitis B infection.  An examiner annotated "Recent hepatitis B. [elevated] liver functions, rule-out chronic hepatitis."  The examiner recommended an internal medicine or gastroenterology follow-up; however, no follow-up report is of record.  

Upon retirement from active service in September 1991, the Veteran requested service connection for hepatitis A and B, among other disorders.  

A June 1992 VA general medical examination report notes a history of hepatitis with elevated liver functions during active service.  The report specifically notes that hepatitis B was documented by recent serology.  

In a September 1992-issued rating decision the RO denied service connection for hepatitis on the basis that it was not found during the June 1992 examination (in sharp contrast to the June 1992 examination report that specifically notes that hepatitis B was documented by recent serology).  The Veteran appealed that decision.  He argued that he had increased liver functions during active service.  

In July 1995, the Board remanded the claim for service connection claims for a liver disorder for a VA examination.  An April 1996 VA general medical compensation examination report reflects a diagnosis of a history of hepatitis B.  

In September 1998, the Board determined that there was no competent evidence of a link between any current hepatitis and active military service.  The Board determined that the service connection claim was not well grounded. 

In September 2000, the Veteran requested that the claim for service connection for liver problems be reopened.  

A March 2001 VA computerized problem list notes hepatitis B.

In May 2001, the RO denied presumptive service connection for liver problems claimed due to exposure to herbicides on the basis that a liver disorder is not covered by the Agent Orange Act of 1991.  No NOD was received and the May 2001 decision became final.  The Board must review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or whether, when considered with the old evidence, would at least trigger the Secretary's duty to provide a medical opinion.

Later in May 2001, the Veteran underwent a VA diabetes mellitus examination.  The examination report contains a diagnosis of "Hepatitis B antibody-positive, antigen negative, normal liver function tests."  This is material evidence as it contains a current diagnosis of hepatitis B.  A current diagnosis of a disability is a key element of any service connection claim; however, it is not new evidence, as a previously considered June 1992 VA compensation examination report notes that recent serology confirmed the presence of hepatitis B.  

In September 2003, the Veteran requested service connection for liver cirrhosis. 

An October 2003 VA liver and pancreas compensation examination report notes that liver cirrhosis was diagnosed in 1991.  The impressions were history of chronic liver disease; positive for hepatitis B antibody; and, echogram revealed an enlarged fatty liver.  This October 2003 VA liver and pancreas compensation examination report is new and material evidence sufficient to reopen the claim for service connection for a liver disorder.  It is new and material because there is no previous medical evidence tending to show that liver cirrhosis arose in 1991.  Because liver cirrhosis is a chronic disease listed at 38 C.F.R. § 3.309 (a), a showing of liver cirrhosis during active service would need no further nexus evidence.  Moreover, if liver cirrhosis was not shown during service, but became compensably disabling within a year of discharge, it would warrant presumptive service connection.  Thus, this evidence is new and material evidence, that is, it is neither cumulative nor redundant, it raises a reasonable possibility of substantiating the claim, or, when considered with the old evidence, it would at least trigger the Secretary's duty to provide a medical opinion.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the Service Connection section below.

New and Material Evidence for a Kidney Disorder

In pertinent part of a May 2001-issued rating decision, the RO denied service connection for kidney problems.  The Veteran and his representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The relevant evidence of record at the time of the May 2001 RO rating decision is discussed below.

A June 1979 STR notes that kidney disease is in the family history.  A May 1989 urology study contains a diagnosis of bladder outlet obstruction due to possible benign prostatic hypertrophy, but no kidney disorder is mentioned. 

In September 1991, the Veteran requested service connection for a claimed 1989 kidney infection, among other disorders.  

A June 1992 VA general medical examination report does not mention that any kidney disorder was found.  

In a September 1992-issued rating decision the RO denied service connection for a kidney disorder based on no in-service or post-service record of a kidney disorder.  The Veteran appealed the decision, but made no specific kidney-related argument.  An April 1996 VA general medical compensation examination report, unfortunately, fails to address the kidneys.  

In September 1998, the Board determined that there was no competent evidence of a link between any current kidney disorder and active service and concluded that the service connection claim was not well grounded. 

In September 2000, the Veteran requested that a claim for service connection for kidney problems be reopened.  VA out-patient treatment reports obtained shortly thereafter do not note a kidney disorder.  In May 2001, the RO denied presumptive service connection for kidney problems claimed due to exposure to herbicides on the basis that kidney disorders are not covered by the Agent Orange Act of 1991.  Because no NOD was received, the May 2001 decision became final.  

The Board must review the evidence submitted since the May 2001 RO decision to determine whether any of it is new and material evidence.

In April 2004, the Veteran's representative submitted a February 2001 private hospital report that contains an assessment of mild renal insufficiency.  The report notes that the Veteran had been admitted with a history of mild renal failure.  This report is the first medical evidence of the existence of a kidney disorder to be considered by VA.  Because it reflects a kidney disorder, it is material to the claim.  Although it predates the final May 2001 rating decision, it had not previously been submitted to VA and thus, it is new evidence.  It, when considered with other evidence, could trigger VA's duty to provide a medical opinion that addresses the etiology of this mild renal failure.  Thus, it is sufficiently new and material to warrant reopening the service connection claim.  

Also new and material is a November 2001 private medical report that contains a hospital discharge diagnosis of "Renal Disease."  This is material to the claim because it evinces a current kidney disorder and it is new evidence that could not have been considered in the final May 2001 decision.  It triggers the Secretary's duty to obtain a medical opinion addressing the etiology of the renal disease.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND portion of the decision below.

Service Connection for a Liver Disorder 

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's DD Form 214 reflects that he served in Vietnam and earned the Purple Heart Medal and the Combat Infantryman Badge (CIB) there.  Thus, he is a combat veteran and must be afforded any favorable treatment offered under § 1154(b).  

Although some of the following evidence was discussed above, the Board will briefly mention it again, as it is relevant to service connection.  

A September 1991 separation examination report reflects that the Veteran had a current hepatitis B infection.  The examiner recommended an internal medicine or gastroenterology follow-up for the liver, which apparently was not performed.  

A June 1992 VA general medical examination report notes a history of hepatitis with elevated liver functions during active service.  The report specifically notes that hepatitis B was documented by recent serology.  

A May 2001 VA diabetes mellitus examination report contains a diagnosis of "Hepatitis B antibody-positive, antigen negative, normal liver function tests."  An October 2003 VA liver and pancreas compensation examination report contains impressions of chronic liver disease; and, positive for hepatitis B antibody.  

In June 2008, the Veteran testified before the undersigned Veterans Law Judge that his liver disorders arose during active service. 

A March 2010, VA liver and gall bladder compensation examination report reflects a diagnosis of hepatitis B with residual of steatohepatitis.  The examiner opined that the most likely etiology was "hepatitis B which occurred in the service."  

The above-mentioned medical nexus opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The above-mentioned medical opinion is also competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.

The Board must also address the competency, credibility, and probative value of all lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence and testimony is competent, as it supports a later diagnosis by a medical professional.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  The lay evidence is credible, as there is no evidence of lack of veracity.  Although the lay nexus opinion might also be persuasive, the favorable decision of the Board is based chiefly on the favorable medical opinion.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for hepatitis B with steatohepatitis must therefore be granted. 

Service Connection for a Kidney Disorder

Because the provisions for secondary service connection apply to this issue, the regulatory requirements for secondary service connection must be mentioned.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

A June 1979 STR notes a family history of kidney disease, but no kidney disorder is mentioned in the STRs at any time.  A June 1992 VA general medical examination report does not mention that any kidney disorder was found.  A March 2003 Birmingham VA Medical Center echogram shows a simple cyst in the left kidney.  

In November 2003, the Veteran reported that a kidney condition was present when he left active service in 1991.  He submitted a November 2003 private report that mentions that Birmingham VA Medical Center films showed normal kidneys.  He also submitted a December 2003 private nephrotomography report that notes that the kidneys were normal.  In April 2004, however, the Veteran's representative submitted a February 2001 private hospital report that contains an assessment of mild renal insufficiency.  Also submitted was a November 2001 private medical report that contains a hospital discharge diagnosis of "Renal Disease."  

In June 2008, the Veteran testified before the undersigned Veteran's law judge that he had kidney problems shortly before retirement from active military service.  When asked, the Veteran testified that no physician had ever attempted to relate kidney problems to his service-connected diabetes mellitus.   

The Veteran underwent a VA diabetes mellitus examination in January 2009.  The report notes that there was no diagnosis of kidney disease and notes that urinalysis had detected trace urine protein, which did not indicate diabetic renal disease.  The Board finds this examination report unpersuasive, as it appears to be based on incorrect facts.  Although the report notes that there was no diagnosis of kidney disease, in fact, a November 2001 private medical report mentioned above clearly contains a diagnosis of "Renal Disease."  

The Veteran underwent a VA genitourinary compensation examination in March 2010.  The examiner offered a diagnosis of "chronic kidney disease (stage 2 per GFR on labs)."  The same examiner appears to have also performed the March 2010 VA diabetes mellitus compensation examination.  In that examination report, the examiner addressed the etiology of chronic kidney disease.  The examiner stated:
		DIAGNOSIS: chronic kidney disease
		IS THIS A COMPLICATION OF DIABETES? Yes
		RATIONALE FOR THIS CONCLUSION:  Duration of the veteran's 
		diabetes; Veteran's diabetes has been poorly controlled;
		Onset of the complication in relation to the onset of 
      diabetes; Severity of the complications.

The above medical nexus opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  The above-mentioned medical opinion is also competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.

The lay evidence and testimony is competent, as it supports a later diagnosis by a medical professional.  38 C.F.R. § 3.159.  Jandreau, supra.  The lay evidence is credible, as there is no evidence of lack of veracity.  Although the lay nexus opinion might also be persuasive, the favorable decision of the Board is based chiefly on the favorable medical opinion.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for chronic kidney disease, secondary to service-connected diabetes, must therefore be granted. 

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings might be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Diabetes Mellitus with Retinopathy

Diabetes mellitus with retinopathy has been rated 40 percent disabling for the entire appeal period under Diagnostic Code 7913.  Under that code, a 40 percent rating is appropriate for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  

A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions) requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Following an October 2001 grant of service connection for diabetes mellitus, the RO assigned an initial 40 percent rating under Diagnostic Code 7913 for diabetes with retinopathy and neuropathy.  A February 2001 private report notes slightly decreased upper extremity strength.  Deep tendon reflexes were reduced.  A May 2001 VA compensation examination report reflected poorly controlled diabetes requiring Humalin(r) (insulin) twice daily and rosiglitazone once per day.  Insulin was injected and rosiglitazone was taken orally. 

In September 2003, the Veteran requested service connection for neuropathy.  The RO construed this as a claim for increased rating for diabetes mellitus with retinopathy and neuropathy.  Thus, treatment reports dated within one-year prior might be relevant to the claim (38 C.F.R. § 3.400(o)(2) provides that where a factually ascertainable increase had occurred more [emphasis in original] than one year prior to receipt of the claim for such increase, the date of receipt of the claim controls.  Harper v. Brown, 10 Vet. App. 125, 126).  

In this case, a January 2003 VA clinical report notes foot pains, a need for special diet management, and visual problems that were severe enough to prevent the Veteran from calling VA for his medications.  

A March 2005 VA clinical report notes very poorly controlled insulin-dependent diabetes mellitus.  The Veteran was taking insulin injections twice daily plus oral agent after each meal.  The examiner noted that the Veteran denied visual disorders and other diabetic complications, but did report sensory deficits and pains in the hands and feet.

In January 2008, the Veteran testified before the undersigned Veterans Law Judge that he took twice daily insulin injections plus pills.  He testified that the he was severely restricted from most activities due to a possibility of blacking out, although his doctor had not limited his activities.  He testified that he had not been hospitalized for diabetes in over a year.  He testified that he avoids sugar, salt, and fried foods.  He testified that he wears eye glasses and is checked for glaucoma twice per year. 

A November 2008 VA diabetic eye examination report reflects no diabetic finding, a cataract, suspect glaucoma, and refractive error.  

A January 2009 VA diabetes compensation examination report reflects that the Veteran took insulin twice daily plus oral agent.  Frequency of visits to a diabetic health care provider was monthly or less often.  The examiner noted, "Episodes of hypoglycemia or ketoacidosis: yes."  

A March 2010 VA diabetes compensation examination report reflect that the Veteran was first diagnosed with type II diabetes in 1999.  The examiner recorded, "Episodes of hypoglycemia or ketoacidosis: yes."  The examiner also noted that the Veteran did not follow a special diet or restrict his activities to prevent hypoglycemia, but then noted that the Veteran was instructed to follow a special diet.  The examiner also noted that there was no diabetic retinopathy per last eye examination report.  The examiner noted that the Veteran took insulin twice daily plus oral agent.  Frequency of visits to a diabetic health care provider was monthly or less often.  The examiner noted that the Veteran denied visual disorders or other complications, but did report sensory deficits and pains in the hands and feet.

A private report dated in August 2010 notes poorly-controlled blood sugars. 

A review of all private and VA clinical records reflects that during the appeal period, the Veteran was seen by health care providers at various times, although not all clinical records focused on diabetic care.  

Resolving any remaining doubt in favor of the Veteran, the Board finds that throughout the appeal period, diabetes mellitus with retinopathy has been manifested by a need for insulin, restricted diet, and episodes of ketoacidosis or hypoglycemic reactions requiring monthly visits to a diabetic care provider, plus complications (retinopathy) that would not be compensable if separately rated.  

The 100 percent rating criteria are not more nearly approximated because although more than one daily injection of insulin, restricted diet, episodes of ketoacidosis or hypoglycemic reactions, and monthly or more visits to a diabetic care provider are shown, not shown are three hospitalization per year, weekly visits to a health-care provider, progressive loss of weight and strength, or complications (retinopathy) that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A 60 percent schedular disability rating for diabetes with retinopathy will be granted.  

Initial Ratings for Peripheral Neuropathy of each Extremity

Cranial or peripheral nerve neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is to be rated on the scale provided (above) for injury of the nerve involved with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. §§ 4.123 (2010).

Cranial or peripheral nerve neuralgia is usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve and is to be rated on the same scale provided (above) with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124 (2010). 

The relevant evidence begins with a February 2001 private report that notes slightly decreased upper extremity strength.  Deep tendon reflexes were reduced.  

A November 2002 podiatry clinic consultation report from Birmingham VA Medical Center notes complaints of pain and burning in the toes and left foot.  

A January 2003 VA clinical report notes foot pains.  

A January 2003 peripheral neuropathy consultation report from Riverview Regional Medical Center notes full motor strength in all extremities, but sensory deficits in the lower extremities were detected.  Deep tendon reflexes were normal and equal bilaterally in the upper extremities, reduced at the knees, and only a trace was detected at the ankles.  Right upper extremity numbness was noted, but was suspected to have been caused by transient ischemic attack.  Electromyography (EMG) and nerve conduction velocity (NCV) studies were recommended.  

An October 2003 VA neurological compensation examination report reflects complaints of pain and numbness in the feet and lower extremities.  The examiner found sensation to pinprick diminished below the knees and below the left elbow.  Also shown was diminished vibratory sensation at the toes, ankles, and the metacarpophalangeal joints (hands).  Proprioception was mildly diminished at the metatarsophalangeal joints (feet).  Deep tendon reflexes were diminished in the upper extremities and absent at the knees and Achilles.  The diagnosis was simply lower extremity peripheral neuropathy secondary to diabetes.  The upper extremity symptoms were not mentioned in the diagnosis section. 

An August 2004 VA peripheral nerves compensation examination report reflects a complaint of tingling in the feet for four years and decreased hand-grip strength.  The Veteran reported parasthesias in the toes and from the fingers to the forearms.  The examiner implicated the radial, ulnar, sciatic, and peroneal nerves.  The examiner noted slight peripheral edema with hardened skin and decreased peripheral pulses in the lower extremities.  The lower extremities showed some atrophy with decreased ankle ranges of motion.  The examiner noted sensory deficits from the fingers to the forearms and from the toes to the shins, left worse than right.  The examiner noted "diabetic changes in the skin with hyperpigmentation" and some hardened areas of edema in the pedal areas.  Hand grip was 11-kilograms (kg) on the left and 12-kg on the right, although it is not clear whether this is subnormal.  Deep tendon reflexes were minimal in the lower extremities.  The impression was peripheral neuropathy in all extremities with some atrophy to the lower extremities.  

A November 2004 VA diabetic foot examination report notes long, thickened, or ingrown nails, tinea pedis, onychomycosis, normal pulses, and decreased sensation to monofilament at each foot.  

A March 2005 VA clinical report notes that the Veteran reported sensory deficits and pains in the hands and feet.

In January 2008, the Veteran testified before the undersigned Veterans Law Judge that he had numbness and poor circulation in his feet.  His feet ached constantly and his legs gave-out when walking due to weakness.  He testified that he could walk about half a block before his legs began to burn with pain.  He testified that he walked with a cane to avoid falling.  He used diabetic shoes.  He testified that he could not grip with his hands and had to use a special spoon.  

A January 2009 VA peripheral nerves compensation examination report reflects that peripheral neuropathy symptoms were reported in the forearms, hands, and lower legs.  Sensory deficits were found in both upper and lower extremities.  All upper and lower extremity reflexes were diminished (1+), except at the knees, where they were absent (0).  The Veteran exhibited a shuffling gait.  The diagnosis was moderate polyneuropathy of the upper and lower extremities.  The report notes that EMG and NCV studies were performed in January 2009.  

A March 2010 VA diabetes compensation examination report reflects that the Veteran reported sensory deficits and pains in the hands and feet.  

A March 2010 VA peripheral neuropathy compensation examination report reflects a complaint of numbness, pain, parasthesias, and dyesthesias in the hands and feet.  Sensation was decreased in all four extremities, but reflexes were nearly normal at the triceps, brachioradialis, knees, and ankles.  The examiner mentioned that atrophy was not seen.  The nerves affected by diabetes mellitus appeared to be the median, peroneal, sural, and posterior tibials, bilaterally.  The diagnosis was "severe bilateral feet and hand neuropathy."  This was felt to have significant effects on any occupation and activities of daily living and would prevent any gainful employment.  

A private report dated in August 2010 notes severe worsening peripheral neuropathy. 

Right lower extremity peripheral neuropathy has been initially rated 40 percent rating effective from September 15, 2003, under Diagnostic Code 8520.  Under that diagnostic code, a 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with "marked" muscular atrophy.  "Marked" is defined as "bearing a mark or marks; having a clearly defined character; or, NOTICEABLE, Webster's II New College Dictionary, 670 (1995).  An 80 percent evaluation requires complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), Code 8520 (2010). 

The medical and lay evidence discussed above reflects that right lower extremity peripheral neuropathy has been manifested by sensory and neurologic disturbances that cause incomplete paralysis that is no worse than severe.  While the January 2009 VA examiner offered a diagnosis of "moderate" polyneuropathy, the March 2010 VA examiner specifically found "severe" bilateral lower extremity neuropathy.  Moreover, the August 2004 examiner clearly noticed "some" bilateral lower extremity atrophy, while the March 2010 examiner stated that atrophy was not seen.  Because of the conflicting evidence of atrophy, it must be noted that VA regulation provides that different examiners will not describe the same disability in the same language.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Thus, the Board need not remand this for clarification.  Rather, reconciling the reports into a consistent picture and resolving any reasonable doubt in favor of the Veteran is required.  

It appears then that the 60 percent rating criteria are more nearly approximated because the requisite severe incomplete paralysis with marked (noticeable) atrophy, required for a 60 percent rating, is shown.  The criteria for an 80 percent rating for the right lower extremity are not more nearly approximated because complete paralysis is not shown.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A 60 percent initial disability rating greater for right lower extremity peripheral neuropathy must therefore be granted.  

The left lower extremity has also been rated 40 percent for peripheral neuropathy.  In a manner similar to the right lower extremity, the medical and lay evidence reflects that left lower extremity peripheral neuropathy has been manifested by sensory and neurologic disturbances that cause severe incomplete paralysis.  Marked atrophy, required for a 60 percent rating, is shown.  Complete paralysis of the limb, required for an 80 percent rating, is not shown.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors a 60 percent rating.  An initial disability rating of 60 percent for left lower extremity peripheral neuropathy must therefore be granted.  

Turning to the rating for right upper extremity peripheral neuropathy, this disability has been rated 30 percent disabling effective from September 15, 2003, under Diagnostic Code 8514.  38 C.F.R. § 4.124a, Diagnostic Code 8514 provides that complete paralysis of the musculospiral nerve (radial nerve) is manifested by drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  

Under Diagnostic Code 8514, complete paralysis of the major extremity warrants a 70 percent rating; severe incomplete paralysis warrants a 50 percent rating; and, moderate incomplete paralysis of the major extremity warrants a 30 percent rating.  Complete paralysis of the minor extremity warrants a 60 percent rating; severe incomplete paralysis warrants a 40 percent rating; and, moderate incomplete paralysis of the minor extremity warrants a 20 percent rating.  In this case, the right side is the major side.  

The January 2009 VA examiner described "moderate" polyneuropathy of the upper extremities while the March 2010 examiner found "severe" bilateral hand neuropathy.  As noted above, different examiners will not describe the same disability in the same language.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Thus, the Board need not remand this for clarification.  Rather, reconciling the reports into a consistent picture and resolving any reasonable doubt in favor of the Veteran is required.  

It appears then that the 50 percent rating criteria are more nearly approximated because the requisite severe incomplete paralysis of the right (major) upper extremity is shown.  The criteria for a 70 percent rating for the right upper extremity are not more nearly approximated because complete paralysis is not shown.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A 50 percent initial disability rating for right upper extremity peripheral neuropathy must therefore be granted.  

Turning to the left (minor side) upper extremity peripheral neuropathy that has been initially rated 20 percent disabling effective September 15, 2003, under Diagnostic Code 8514, the January 2009 VA examiner described "moderate" polyneuropathy of the upper extremities while the March 2010 examiner described "severe" bilateral hand neuropathy.  Reconciling the reports into a consistent picture and resolving any reasonable doubt in favor of the Veteran, it appears that throughout the initial rating period, left upper extremity peripheral neuropathy has been manifested by severe incomplete paralysis, thus more nearly approximating the criteria for an initial 40 percent rating.  The criteria for a 60 percent rating for the left upper extremity are not more nearly approximated because complete paralysis is not shown.

The evidence does not contain factual findings that demonstrate distinct time periods in which the left upper extremity peripheral neuropathy exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A 40 percent initial disability rating for left upper extremity peripheral neuropathy must therefore be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court also addressed the issue of entitlement to extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008), and stressed that the determination of whether a claimant is entitled to extraschedular rating consideration under 38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court explained that this inquiry may be a shared responsibility of the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun Court explained that the first step of the inquiry is finding of a "threshold factor."  The Court stated, "The threshold factor for extraschedular rating consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board (if an appeal is filed.)"  Thun, at 115.  The Court concluded that there must be a comparison between the level of severity and symptomatology and the rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and no referral is required.  The Court then set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The Court noted that the 38 C.F.R. § 3.321(b) (1)-related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. at 115-116.  

Finally, the Court set forth the third step of the analysis.  Where the first two steps reveal that the rating schedule is inadequate and the case has related factors such as marked interference with employment or frequent hospitalizations, then the case must be referred for the third step, which involves Under Secretary for Benefits or the Director, Compensation and Pension Service's determination of whether, to accord justice, the disability picture requires assignment of an extraschedular rating.  Id. at 116.   

Applying the above guidance to this case, the Veteran is retired and has not claimed TDIU on either a schedular or extraschedular basis.  However, a VA examiner has specifically stated service-connected peripheral neuropathy is so severe as to preclude employment.  Thus, a TDIU claim is raised by the record.  The three-step Thun test set forth above is met, that is, the available schedular evaluations for peripheral neuropathy do not contemplate unemployability and marked interference with employment could render impractical the application of the regular schedular standards.  The Board must remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

Because new and material evidence has been submitted, a claim for service connection for a liver disorder, including liver cirrhosis, is reopened.

Service connection for hepatitis B with steatohepatitis is granted.  

Service connection for chronic kidney disease, secondary to service-connected diabetes, is granted.  

A 60 percent schedular rating for diabetes mellitus with retinopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 60 percent rating for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 60 percent rating for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 50 percent rating for right upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 40 percent rating for left upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service connection for Liver Cirrhosis

VA regulations provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

The evidence for service connection for liver cirrhosis must be clarified.  Although the STRs and a June 1992 VA general medical examination report are silent for liver cirrhosis, a December 1999 private consultation report notes a history of cirrhosis.  An October 2003 VA liver and pancreas compensation examination report mentions that liver cirrhosis was diagnosed in 1991.  If so, then presumptive service connection, if not direct service connection, might be warranted for liver cirrhosis.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

VA out-patient treatment reports mention liver cirrhosis at various times.  In March 2010, a VA liver and gall bladder compensation examiner noted a fatty liver and hepatomegaly, but did not mention liver cirrhosis.  Therefore it is unclear whether cirrhosis is shown.  Thus, the March 2010 VA compensation examination report must be returned to the examiner for clarification.  

Entitlement TDIU and/or an Extraschedular Rating 

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Court specifically held that the Board is precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, where the evidence tends to raise the claim, the Board must remand the matter for initial consideration by the proper authority.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to his liver cirrhosis claim.  He should be specifically requested to provide the records of any treatment he received for cirrhosis in 1991 or to provide the necessary releases for VA to assist him in obtaining such records.  Appropriate action should be taken to obtain all identified pertinent records.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC should return the claims files to examiner who performed the March 2010 VA compensation examination for liver, gall bladder, and pancreas disorders, for an addendum.  The examiner is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  Comment on the presence of liver cirrhosis.  If liver cirrhosis is shown, then address whether it is at least as likely as not (50 percent or greater probability) that liver cirrhosis arose during active service.  

III.  If liver cirrhosis is shown, but is unlikely to have arisen during active service, the examiner is asked to address whether it is at least as likely as not that liver cirrhosis arose within a year of the Veteran's September 1991 discharge from active service.  

IV.  If liver cirrhosis is shown, but is unlikely to have arisen during active service or within a year of discharge, the examiner is asked to address whether it is at least as likely as not that liver cirrhosis was caused or aggravated by any service-connected disability, such as diabetes mellitus or coronary artery disease.

The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  The Veteran may be re-examined if necessary.  If the specified examiner is unavailable, a qualified substitute may be used.  

2.  The AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


